 

EXHIBIT I

BILL OF SALE AND ASSIGNMENT OF RIGHT OF WAYS

 

THIS BILL OF SALE AND ASSIGNMENT OF RIGHT OF WAYS (this "Agreement") is made
effective as of December [__], 2012, by and between Gateway Pipeline USA
Corporation, a Delaware corporation, having an office at 1415 Louisiana, Suite
4100, Houston, Texas 77002 ("Grantor”), and  GEC Holding, LLC, a Delaware
limited liability corporation (the "Grantee"). 

 

RECITALS

 

WHEREAS, this Agreement is being executed and delivered pursuant to the terms of
that certain Asset Sales Agreement, dated as of December 12, 2012 (the "Purchase
Agreement"), between Grantor and Grantee.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Purchase Agreement;
and

 

WHEREAS, Grantor desires to assign, transfer and convey to Grantee all of the
right, title and interest of Grantor in and to the Facilities and Surface
Contracts (each as defined below).

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor and Grantee agree as follows:

 

1.         Grant.  That Grantor, for and in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by Grantor, has GRANTED, BARGAINED, SOLD AND CONVEYED and by
these presents does GRANT, BARGAIN, SELL and CONVEY unto Grantee, and its
successors and assigns, all of Grantor's right, title and interest in and to the
following:

 

(a)        the natural gas transmission pipeline facilities located in Guadalupe
and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri
described more fully on Attachment A attached hereto and made a part hereof
(collectively, the "Facilities"); and

 

(b)        the easements, permits, licenses, servitudes and rights-of-way on
which the Facilities are located, as described on  Attachment B attached hereto
and made a part hereof ("Surface Contracts"), but excluding any such easements,
permits, licenses, servitudes or rights-of-way to the extent transfer is
restricted by third party agreement or applicable law and necessary consents to
transfer are not obtained;

 

TO HAVE AND TO HOLD the Facilities and Surface Contracts unto said Grantee, its
successors and assigns, forever, and Grantor, does by these presents bind itself
and its successors and assigns to WARRANT AND FOREVER DEFEND, all and singular,
the Facilities and Surface Contracts unto Grantee, its successors and assigns,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof by, through or under Grantor, but not otherwise.  Grantee hereby
assumes and agrees to pay, perform or discharge, in accordance with their terms,
all of the prospective obligations and covenants of Grantor that arise under the
Surface Contracts from and after the Effective Time.  Grantor hereby assigns to
Grantee all rights, claims, and causes of action on title warranties given or
made by Grantor's predecessors (other than affiliates of Grantor), and Grantee
is specifically subrogated to all rights which Grantor may have against its
predecessors (other than affiliates of Grantor), to the extent that Grantor may
legally transfer such rights and grant such subrogation.

 

1

 

--------------------------------------------------------------------------------

 

 

2.         Further Assurances.     From and after the date hereof, Grantor and
Grantee shall, without further consideration, execute, deliver and (if
applicable) file or record, or cause to be executed, delivered and filed or
recorded, all instruments, and take such actions, as may be reasonably required
of Grantor or Grantee to accomplish the conveyance and transfer of the
Facilities and Surface Contracts and otherwise consummate the transactions
contemplated by this Agreement and the Purchase Agreement.

 

3.         Subordination.  The parties hereto hereby acknowledge and agree that
their execution of this Agreement shall not modify the rights and obligations of
the parties to the Purchase Agreement.  This Agreement is subject and
subordinate to all of the terms and provisions of the Purchase Agreement. 

 

4.         Disclaimers.  Other than as expressly set forth in the Purchase
Agreement, Grantee accepts the Facilities "AS IS" and "WHERE IS" and
acknowledges that GRANTOR HAS MADE NO REPRESENTATIONS OR WARRANTIES, EITHER
EXPRESS OR IMPLIED, AS TO THE PHYSICAL CONDITION OF THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, REPRESENTATIONS OR WARRANTIES REGARDING MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR USE.  GRANTEE EXPRESSLY WAIVES THE
PROVISIONS OF CHAPTER XVIII, SUBCHAPTER E, SECTIONS 17.41 THROUGH 17.63
INCLUSIVE (OTHER THAN SECTION 17.555 WHICH, IF APPLICABLE, IS NOT WAIVED) OF
VERNON’S TEXAS CODES ANNOTATED, BUSINESS AND COMMERCE CODE.  ANY AND ALL
INFORMATION AND OTHER MATERIALS FURNISHED BY GRANTOR ARE PROVIDED TO GRANTEE AS
A CONVENIENCE AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT GRANTEE’S SOLE
RISK.

 

5.         Effective Time.  This Agreement is effective for all purposes as of
11:59 pm Central Time on the date first above written.

 

6.         Successors and Assigns. All of the provisions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns. 

 

7.         Headings.  The headings in this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

 

8.         Miscellaneous.  This Agreement shall be governed and construed in
accordance with the substantive laws of the State of Texas without reference to
principles of conflicts of law.  This Agreement may be executed in any number of
original counterparts, all of which constitute one and the same instrument. 
This Agreement together with the Purchase Agreement contains the entire
understanding and agreement of Grantor and Grantee with respect to the subject
matter hereof.

 

 

[Signature page follows.]

2

 

--------------------------------------------------------------------------------

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

GEC HOLDING, LLC

 

 

By:                                                                    

Name:                                                               

Title: 
                                                                           

 

GATEWAY PIPELINE USA CORPORATION

             

                                                             

By:                                                                    

Name:                                                               

Title: 
                                                                           

 

STATE OF TEXAS                  §

                                                §

COUNTY OF HARRIS            §

 

 

This instrument was acknowledged before me on the ______ day of __________2012,
by Fredrick Pevow, as the President of GEC Holding, LLC, on behalf of said
entity.

 

 

                                                                                               
___________________________

Notary Public's Signature

My commission expires: ________

 

STATE OF TEXAS                  §

                                                §

COUNTY OF HARRIS            §

 

 

This instrument was acknowledged before me on the ______ day of __________2012,
by [__________], as the [__________] of Gateway Pipeline USA Corporation, a
Delaware corporation, on behalf of said Corporation.

 

 

                                                                                               
___________________________

Notary Public's Signature

My commission expires: ________

 

 

3

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

TO BILL OF SALE AND ASSIGNMENT OF RIGHT OF WAYS

 

DESCRIPTION OF FACILITIES

 

 

 


LATERAL NAME


COUNTY, STATE


LATERAL DIMENSIONS


INTEREST OWNED

Seguin System

Guadalupe, Texas

1.2 miles 2.375" OD x 0.154" WT, steel

100%

Center System

Shelby, Texas

2.4 miles 3.5" OD x 0.156" WT, steel

100%

Sedalia System

Pettis, Missouri

1.0 miles 3.5" OD x 0.156" WT, steel

100%

Texarkana System

Miller, Arkansas

5.0 miles 3.5" OD x 0.188" WT, steel

100%

 

ASSTS LISTED BELOW

 

Seguin System:

4   Fisher Regulators

1   Bypass Odorizer

2   2” turbine meters with Electronic Measurement

2   3” Pressure Relief Valves

 

Center System:

4 Fisher Regulators

1   2’ turbine meters with Electronic Measurement

1   3” turbine meter with analog display

1   Bypass Odorizer

1   3” Pressure relief Valve

 

Sedalia System:

1   6” turbine meter with analog display

2  Fisher Regulators

1   non working 6” turbine meter with analog display

 

Texarkana System:

1     Natural Gas line heater

6    Fisher Regulators

1   2” Senior Meter Tube with Electronic Flow Measurement

2   3” Pressure Relief Valves

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT B

TO BILL OF SALE AND ASSIGNMENT OF RIGHT OF WAYS

EASEMENTS AND PERMITS

 

Seguin System - Guadalupe County, Texas

 

Grantor

Instrument

Date

Volume/Page

City of Seguin

Gas Franchise

4/7/1998

NA

Texas Dept of Transportation

Line within hwy row

10/10/1997

NA

 

 

Center System - Shelby County, Texas

                                     

Grantor

Instrument

Date

Volume/Page

Texas Dept of Transportation

Line within hwy row

6/15/1998

NA

James Kenneth Carroll

Right of way Grant

6/23/1998

Book 852, Page 319

Margaret Anne Carroll

Right of way Grant

6/23/1998

Book 852, Page 321

Louise Hicks Carroll

Right of way Grant

6/23/1998

Book 852, Page 323

Mary Constance Carroll Landry

Right of way Grant

6/24/1998

Book 852, Page 325

Robert David Carroll

Right of way Grant

6/25/1998

Book 852, Page 327

Joycelyn Carrol Vineyard

Right of way Grant

6/25/1998

Book 852, Page 329

Doris Carrol Miller

Right of way Grant

6/23/1998

Book 852, Page 331

Marcell Carrol Bartle

Right of way Grant

6/23/1998

Book 852, Page 333

T. G. Carrol

Right of way Grant

6/24/1998

Book 852, Page 335

Thomas Finley Carrol

Right of way Grant

6/19/1998

Book 852, Page 337

Wayne & Carroll Mays

Right of way Grant

5/15/1998

Book 852, Page 339

Homa Askew

Right of way Grant

6/03/1998

Book 852, Page 344

Mike Middleton

Right of way Grant

6/06/1998

Book 852, Page 343

Pilgrims Pride Corporation

Right of way Grant

5/12/1998

Book 852, Page 342

First Baptist Church

Right of way Grant

5/20/1998

Book 852, Page 341

Martha Lou Carroll

Right of way Grant

7/23/1998

Book 852, Page 317

Shelby County

Road Crossing

 

NA

 

 

Sedalia System - Pettis County, Missouri

 

Grantor

Instrument

Date

Volume/Page

Union Pacific Railroad Company

Railroad crossing

2/28/1998

NA

Pettis County Utility Permit

County road crossing

3/02/1998

NA

Tyson Foods, Inc.

Right of way Grant

3/28/2001

Book 221, Page 524

 

Texarkana System - Miller County, Arkansas

 

Grantor

Instrument

Date

Volume/Page

International Paper Company

Right of Way Grant

6/10/1997

Book 58, Page 247

Tyson Foods, Inc.

Right of Way Grant

2/19/1997

NA

Tyson Foods, Inc.

Right of Way Grant

3/28/2001

Book 70, Page 80

 

5

 

--------------------------------------------------------------------------------

 